  Case 20-50285           Doc 96    Filed 11/29/20 Entered 11/29/20 19:12:11              Desc Main
                                      Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

 In re:                                            )
                                                               Chapter 11
                                                   )
 DANNY JAMES CECILE, JR.                           )
                                                               Case No. 20-50285
                                                   )
                       Debtor.                     )

                      OBJECTION OF FIRST COMMUNITY BANK,
                 SUCCESSOR IN INTEREST TO HIGHLANDS UNION BANK,
                      TO DEBTOR’S PLAN OF REORGANIZATION

          First Community Bank, as successor in interest to Highlands Union Bank (the “Bank”), a

creditor in the above-captioned chapter 11 case, by and through its undersigned counsel, hereby

objects (the “Objection”) to confirmation of the Plan of Reorganization [Docket No. 67] (the

“Plan”) filed by Danny James Cecile, Jr. (the “Debtor”) in this case. In support of this Objection

the Bank respectfully represents as follows:

A.        Case Background

          1.      On July 7, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code (the “Voluntary Petition”) in this Court. Since the

Petition Date, the Debtor has remained a debtor-in-possession pursuant to 11 U.S.C. § 1107 and

11 U.S.C. § 1108.

          2.      The § 341 meeting in this case was held on August 6, 2020 and continued to August

20, 2020.

          3.      On October 5, 2020, the Debtor filed his proposed Plan of Reorganization Pursuant

to § 1190 of the Bankruptcy Code.




{00511253.DOCX V. H449.026707;}
  Case 20-50285           Doc 96   Filed 11/29/20 Entered 11/29/20 19:12:11            Desc Main
                                     Document     Page 2 of 4



B.        The Bank’s Claims

          I.      Loan No. 1016 – 2994 Champion Mt. Pleasant Road #1

          4.      On or about March 28, 2018, Debtor and Jennifer Perry Cecile executed a Note,

Disclosure, and Security Agreement bearing loan number xxxxxxx1016 (the “Loan 1016

Documents”).

          5.      As collateral for the loan the Debtor granted a security interest to Highlands Union

Bank as predecessor in interest to the Bank in real property more commonly referred to as 2994

Champion Mt. Pleasant Road, Ferguson, North Carolina (“2994 Champion Mt. Pleasant Road

#1”). 1

          II.     Loan No. 1743 – Vehicle #1

          6.      On or about November 18, 2015, Danny James Cecile, Jr. executed a Note,

Disclosure, and Security Agreement bearing loan number xxxxxx1743 (the “Loan 1743

Documents”).

          7.      As collateral for the loan “Radford Quarries of Boone Inc.” granted a security

interest to Highlands Union Bank as predecessor in interest to the Bank in a 2015 Chevrolet

Silverado 1500 truck (“Vehicle #1”).

          III.    Loan No. 9456 – Overdraft Protection

          8.      On or about May 11, 2010, Debtor executed a The Overdraft Protection Credit

Application for account xxxxxx9456 (the “Account 9456 Documents”).

          9.      The overdraft protection is for the checking account xxxxxx9456 (“Account

9456”).




{00511253.DOCX V. H449.026707;}
  Case 20-50285           Doc 96   Filed 11/29/20 Entered 11/29/20 19:12:11            Desc Main
                                     Document     Page 3 of 4



         IV.      Loan No. 9912 – 2994 Champion Mt. Pleasant Road #2

         10.      On or about July 7, 2008, Debtor executed a Note, Disclosure, and Security

Agreement bearing loan number xxxxxx9912 (the “Loan 9912 Documents”).

         11.      As collateral for the loan the Debtor granted a security interest to Highlands Union

Bank as predecessor in interest to the Bank in real property more commonly referred to as 2994

Champion Mt. Pleasant Road, Ferguson, North Carolina (“2994 Champion Mt. Pleasant Road

#2”).

         V.       Loan No. 9825 – 774 Rom Eller Road

         12.      On or about July 19, 2007, Debtor executed a Note, Disclosure, and Security

Agreement bearing loan number xxxxxx9825 (the “Loan 9825 Documents”).

         13.      As collateral for the loan the Debtor granted a security interest to Highlands Union

Bank as predecessor in interest to the Bank in real property more commonly referred to as 774

Rom Eller Road, Ferguson, North Carolina (“774 Rom Eller Road”).

         VI.      Loan No. 0414 – Vehicle #2

         14.      On or about February 13, 2015, Debtor executed a Note, Disclosure, and Security

Agreement bearing loan number xxxxxx0414 (the “Loan 0414 Documents”).

         15.      As collateral for the Loan “Radford Quarries of Boone Inc.” granted a security

interest to Highlands Union Bank as predecessor in interest to the Bank in a 2015 GMC Sierra

1500 truck (“Vehicle #2” and together with Vehicle #1, the “Vehicles”).

         16.      The last payment the Bank received on the Vehicle #2 loan was in August 2019.




{00511253.DOCX V. H449.026707;}
  Case 20-50285           Doc 96    Filed 11/29/20 Entered 11/29/20 19:12:11               Desc Main
                                      Document     Page 4 of 4



C.        Proposed Plan Treatment and Objection

          17.     The Bank objects to the Plan to the extent that it attempts to alter or limit the Bank’s

rights against non-Debtor entities in connection with the collateral and/or the loans identified

herein.

          18.     The Bank objects to the length of payment term for each debt referenced above.

          19.     The Bank objects to the interest rate for each debt referenced above.

          20.     The Bank objects to the inadequacy of the information provided by the Debtor in

this case and in connection with this Plan.

          21.     The Bank objects to the Plan in that the payments appear to be far in excess of the

Debtor’s projected future income and therefore likely to be followed by the liquidation, or the need

for further financial reorganization.

          22.     The Bank reserves the right to assert additional objections at the hearing on final

approval of the Debtor’s proposed Plan.

          WHEREFORE, the Bank respectfully requests that this Court: (a) deny confirmation of

the Debtor’s Plan; and (b) grant such other and further relief as the Court deems just and proper.

Dated: Charlotte, North Carolina
       November 29, 2020


                                                  HAMILTON STEPHENS
                                                  STEELE & MARTIN, PLLC

                                                  /s/ Melanie D. Johnson Raubach
                                                  Melanie D. Johnson Raubach (Bar No. 41929)
                                                  525 N. Tryon St., Ste. 1400
                                                  Charlotte, NC 28202
                                                  Telephone: (704) 344-1117
                                                  Facsimile: (704) 344-1483
                                                  mraubach@lawhssm.com
                                                  Counsel for First Community Bank, as successor
                                                  in interest to Highlands Union Bank



{00511253.DOCX V. H449.026707;}
